                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

Jeffrey S. Stroman,                 )
                                    )               Civil Action No.: 0:18-cv-01632-JMC
                   Plaintiff,       )
                                    )
       v.                           )                      ORDER AND OPINION
                                    )
York County Department of Social    )
Services,                           )
                                    )
                   Defendant.       )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on October 18, 2018. (ECF No. 40.) The Report addresses

Plaintiff Jeffrey S. Stroman’s suit under 42 U.S.C. § 1915 and recommends that the court grant

Plaintiff’s request to voluntarily withdraw his federal claims (ECF No. 34), dismiss the entire

case without prejudice, and terminate any other pending motions (ECF No. 21) as moot. For the

reasons stated herein, the court REJECTS the Report and RECOMMITS the matter to the

Magistrate Judge for further consideration consistent with the opinion below.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 40.) On June 14, 2018, Plaintiff, proceeding pro se,

filed this employment discrimination action pursuant to 28 U.S.C. § 1915, raising claims

pursuant to the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 1201 et seq., and the

Family and Medical Leave Act (“FMLA”), 28 U.S.C. §§ 2601 et seq. (ECF Nos. 12, 16.) In

response to Defendant’s Motion to Dismiss for Failure to State a Claim (ECF No. 21), Plaintiff

filed a Second Amended Complaint, which the Magistrate Judge construed as a Motion to



                                                1
Amend, seeking to withdraw his FMLA and ADA claims. (ECF No. 34.) In his Motion to

Amend, Plaintiff asserted for the first time claims of intentional infliction of emotional distress

and defamation pursuant to the South Carolina Torts Claims Act, S.C. Code Ann §§ 15-78-10, et

seq. (“SCTCA”). (ECF No. 34 at 3.) Plaintiff also sought to add a DSS employee and York

County as defendants to this action, asserting claims against them pursuant to the SCTCA. (Id. at

4.) Defendant does not oppose Plaintiff’s voluntary withdrawal of his federal claims. (ECF No.

39.)

       On October 18, 2018, the Magistrate Judge issued an Order and Report and

Recommendation. (ECF No. 40.) The Order denied Plaintiff’s Motion to Amend because both

Defendant and proposed defendants, a DSS employee and York County, have immunity for

SCTCA claims brought in federal court. (Id. at 2–4.)           The Report recommended granting

Plaintiff’s voluntary request for withdrawal of his FMLA and ADA claims. (Id. at 4.) The Report

reasoned that because no valid claims would remain after the withdrawal of the federal claims,

the entire case should be dismissed without prejudice. (Id.)

                                   II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or

modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with



                                                 2
instructions. 28 U.S.C. § 636(b)(1).

                                         III. DISCUSSION

       Plaintiff was apprised of his opportunity to file objections to the Report on October 18,

2018. (ECF No. 40 at 6.) Objections to the Report were due by November 1, 2018. (Id.)

However, objections were due by November 4, 2018, if a party was served by mail or otherwise

allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Id.) Plaintiff’s Objection was filed on

November 5, 2018, which is one day after the deadline. (ECF No. 45.) In his untimely Objection,

Plaintiff requested an extension to re-file his FMLA and ADA claims. (Id. at 2, 8.)

       As Plaintiff has expressed his intent to retract his voluntary withdrawal of his FMLA and

ADA claims in light of the Magistrate Judge’s Order, the court rejects the Report’s

recommendation that the court grant Plaintiff’s request to withdraw his FMLA and ADA claims,

rejects the termination of Defendant’s Motion to Dismiss, and rejects the Report’s

recommendation that the entire case be dismissed without prejudice. (ECF No. 34.)

                                        IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court REJECTS

the Magistrate Judge’s Report and Recommendation (ECF No. 40). The court RECOMMITS

the case to the Magistrate Judge to address the still pending FMLA and ADA claims in the

context of Defendant’s now pending Motion to Dismiss.

       IT IS SO ORDERED.




                                                    United States District Judge
November 14, 2018
Columbia, South Carolina




                                                3
